                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


TRACEY B. WILLIAMS                                                                PLAINTIFF

v.                                  Civil No. 6:17-cv-6112

CORPORAL BLANKENSHIP;
CORPORAL GAGE; CORPORAL
BEAN; AND LIEUTENANT
MAXWELL                                                                        DEFENDANTS


                                           ORDER

       Before the Court is the Report and Recommendation filed January 6, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 55. Judge Bryant recommends that Defendants’ Motion for Summary Judgment (ECF

No. 41) be granted and Plaintiff’s Complaint be dismissed without prejudice. No party has filed

objections to the Report and Recommendation, and the time to object has passed. See 28 U.S.C.

§ 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto. Accordingly,

Defendants’ Motion for Summary Judgement (ECF No. 41) is GRANTED, and Plaintiff’s

Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 27th day of January, 2020.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
